Citation Nr: 1452271	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by a respiratory impairment, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970, from August 2001 to April 2002, and from March 2005 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a disability manifested by a respiratory impairment, which he asserts began in 2005, during his most recent period of active service.  In October 2013, the Veteran underwent a VA examination to determine the nature and etiology of this claimed impairment, during which the VA examiner concluded that the Veteran likely had obstructive sleep apnea, although he had not been clinically diagnosed with this obstructive respiratory disorder.  The examiner further noted that although the Veteran reported the onset of his symptoms during his most recent period of active service, no related complaints or treatment are documented in his service records; thus, the examiner opined that it is less likely than not that obstructive sleep apnea, if present, is related to service.

The Veteran is competent to report the onset of his respiratory and sleep problems, and the lack of documentation of treatment for a claimed condition during service does not, alone, establish that the claimed condition did not exist during service.  Accordingly, given this evidence suggesting that the Veteran likely has obstructive sleep apnea, the symptoms of which he reports first experiencing during service, a new VA examination is warranted to determine whether the Veteran does indeed have obstructive sleep apnea.  If the presence of this diagnosis is established, an adequate nexus opinion that considers the Veteran's competent, credible report of experiencing related symptoms during service must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated studies, including a sleep study, if deemed necessary, to determine whether the Veteran has obstructive sleep apnea or any other clinically observable respiratory impairment or a diagnosable respiratory disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder is related to his active service.

The examiner must consider and comment on the clinical significance of the Veteran's report of the onset of his respiratory symptoms in 2005, during his most recent period of active service.  

If the Veteran's respiratory problems cannot be attributed to any known clinical diagnosis, the examiner must comment on whether he has an undiagnosed illness or a medically unexplained chronic multisymptom illness.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



